Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AJA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-L jsp.4, Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting asbeing unpatentable over claim 1 of copending Application No. 17/318,075. This is a provisional nonstatutory double patenting rejection. Differences between the claims are emboldened in the table below: 
A system for cloud storage, comprising: a public cloud management component; a storage pool including multiple cloud storage devices, and a bare-metal server comprising a system on chip and a processor, wherein the system on- chip communicates with the processor through a Peripheral Component Interconnect Express (PCIe) connection
A request processing method, executed by a public cloud management component, comprising: 
the system on chip comprises a computing resource, a storage resource, and a network resource; wherein the system on chip is configured to: receive a first volume mounting request for mounting a system volume from the public cloud management component, the first volume mounting request indicating identification information of the system volume, wherein the system volume comprises a file of the operating system, and the system volume is remote from the bare-metal server;
generating a volume attaching request, wherein the volume attaching request includes an identifier of a system volume, wherein the system volume stores a file used for starting an operating system of a bare-metal server, wherein the bare-metal server includes a system on chip; 
mount the system volume by identifying a cloud disk based on the identification information of the system volume, wherein the cloud disk comprises the system volume; record an entry in a mapping table, wherein the entry contains a size of the system volume, a logical block address (LBA) of the system volume and an identifier of the system volume; and the processor is configured to: start the operating system, based on the mapping table, by means of the system on chip accessing the system volume.

and sending the volume attaching request to the system on chip, to instruct the system on chip to store the identifier of the system volume based on the volume attaching request.


Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over to Cerri et al., (US 2014/0089652 and in view of Huang et al., (US 2015/0113532).
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.
As per claims 1, Cerri teaches a request processing method, executed by a public cloud management (608, [0031]) component ([0017-0031]) , comprising: generating a volume attaching request, wherein the volume attaching request includes an identifier of a system volume, wherein the system volume stores a file used for starting an operating system (primary OS, 604, [0031])of a bare-metal server (Fig. 6, 602), wherein the bare-metal server includes a system on chip.  Cerri discloses a method for bare metal device management (See Figure 6 Number 602) that retrieves from firmware of a computing device, a network location (See Paragraphs 17 and 31); before permitting a primary operating system (“OS”) to boot, contacting the network location (See Figure 6 Number 604 and Paragraph 31) and wherein the OS configuration being specified by a management server (See Figure 6 Number 622 and Paragraph 31); and booting the primary OS on the computing device (See Figure 6 Number 624 and Paragraph 31). However, Cerri does not expressly teaches sending the volume attaching request to the system on chip, to instruct the system on chip to store the identifier of the system volume based on the volume attaching request.  Nonetheless, Huang discloses sending the volume attaching request to the systemthe effective filing data of the claim invention to combine the teachings of Cerri with Huang’s defines a cloud boot system that determines a virtual drive file request corresponding to the determined virtual platform (this is equivalent to the OS taught in Huang being the file of the OS of the public cloud component requited to obtain in the server.) By combining the systems of Cerri with Huang would allow the system on chip taught by Cerri to store the identifier taught by Huang’s system based on a volume attaching request. (Huang, Fig. 2, [0025-0033])
As per claim 2, Cerri with Huang teaches wherein before the generating the volume attaching request, the method further comprises: cloning the file used for starting the operating system of the bare-metal server (Cerri, [0017-0031]) to obtain the system volume.  
As per claim 3, Cerri with Huang teaches wherein before cloning the system volume, the method further comprises: obtaining the file used for starting the operating system of the bare-metal server (Cerri, [0017-0031]) from a storage pool.  
As per claim 4, Cerri with Huang teaches wherein further comprising: generating the volume attaching request based on a request sent by a local client that is used by a tenant.  (Cerri, [0017-0031])
As per claim 5, Cerri with Huang teaches wherein after starting the operating system of the bare-metal server  (Cerri, [0017-0031]) based on the system volume, the method further comprises:  2713210046US generating a volume attaching operation request, wherein the volume attaching operation request includes an identifier of a data volume; and sending the volume attaching operation request to the system on chip, to instruct the system on chip to send the identifier (Huang, Fig. 2, [0025-0033]) of the data volume to a processor, wherein the processor uses the data volume as available storage space of the bare-metal server.  
As per claim 7, Cerri with Huang teaches wherein the identifier of the system volume includes a storage address or a universally unique identifier (UUID) of the system volume.  (Cerri, [0017-0031], Huang, Fig. 2, [0025-0033])
As per claims 8-12, 14-16, and 18-20 are rejected under similar reasoning to claims 1-5 and 7.

Allowable Subject Matter

Claims 6, 13, and 17, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        March 12, 2022